Defendant’s claim of a substantial change in circumstances being unsupported by any evidence, except a letter from the New Jersey welfare authorities notifying him of a contemplated rate reduction in the sums payable to his business operations, which communication was available to him, but unsubmitted on the original pendente lite motion. Clearly this is insufficient. We also note defendant failed to appeal from the original order, and in support of his cross motion failed to provide either an adequate net worth statement or a current tax return. Under the circumstances, the IAS Court properly advised him that his remedy for any inequities in the temporary award is a speedy trial (Sayer v Sayer, 130 AD2d 407). Concur — Sullivan, J. P., Wallach, Kupferman and Tom, JJ.